Citation Nr: 1716497	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  14-11 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to August 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2017, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service connected disorders have rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16(a), 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims he is entitled to a TDIU due to his service-connected disabilities.  He claimed he became too disabled to work full-time due to his disabilities in 1999.  Prior to this date, he worked full-time in management for the State of Florida, Department of Children and Families.  He elaborated during his March 2017 Board hearing that his management position required him to drive to 43 different service centers on a rotating basis within a three month period.  He currently was not driving at all and could not see at night due to his cataracts.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  Beginning May 27, 2009, the Veteran was service connection for ischemic heart disease (60 percent), DM type II with mild retinopathy, erectile dysfunction, and nephropathy (20 percent), osteomyelitis of the right tibia with tibial defect (10 percent), bilateral cataracts (10 percent), tinnitus (10 percent), hemorrhoids (10 percent), peripheral neuropathy of the right upper extremity (10 percent), peripheral neuropathy of the left upper extremity (10 percent), peripheral neuropathy of the right lower extremity (10 percent), and peripheral neuropathy of the left lower extremity (10 percent), which equals a combined rating of 90 percent.  The Veteran meets the schedular TDIU criteria for the entire appeal period.

The Veteran underwent VA examinations in October 2010 and December 2010, in which the Veteran's service connected tinnitus, DM type with mild retinopathy, erectile dysfunction, and nephropathy, and hemorrhoids, were found to have no effect on his employability.  The Veteran's work experience required physical activity and the ability to drive.  However, the October 2010 and December 2010 VA examiners found his service connected cataracts limited him to positions not requiring stereopsis or operation of a motor vehicle/machinery.  Also, due to his service connected ischemic heart disease and his osteomyelitis of the right tibia, he was precluded from performing jobs that required prolonged walking, climbing, or lifting.  He could perform desk jobs or jobs with limited ambulation.  In November 2013, his VA cardiologist opined the Veteran was not employable due to his current medical conditions, and the list included the service-connected heart condition and diabetes, along with an unsteady gait from peripheral neuropathy.  In light of the above, the Board finds his service connected disabilities clearly affect his ability to engage in physical activity or drive.  Thus, the Veteran would not be able to continue work in his previous managerial capacity.  

Although the Veteran was found able to perform desk jobs, it was also noted that his peripheral neuropathy of the bilateral upper and lower extremities prevented him from handling a job that required prolonged walking or climbing, or required fine manipulation of both hands.  Thus, the Board finds it difficult to conceive how the Veteran could engage in sedentary work without the use of manipulation with his hands.    

In light of the combined effects of the Veteran's service connected disabilities, the Board concludes that the Veteran is unable to engage in substantially gainful employment.  


ORDER

A total disability rating based upon individual unemployability due to service connected disabilities is granted, subject to the laws and regulations governing the payment of veterans' benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


